 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:__

DATE FILED: NAR 10 2020

 

 

 

 

 

 

 

United States of America,

=
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
The parties are ordered to meet and confer regarding whether specific passages of Mr.
Kim’s testimony should be struck. They shall submit a joint letter outlining their respective

positions by 9 p.m.

SO ORDERED.

Dated: March a , 2020 |
New York, New York \ \
|

(/ ALISON J. NATHAN
U

nited States District Judge

 

 
